DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 12 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/27/2021. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2015/0360514).
Claims 7-8, 10-11: Miyazaki teaches an inner liner for a tire comprising a sulfur crosslinked rubber composition comprising 85 phr of at least one butyl rubber and/or halogenated butyl rubber, a filler, and 0.2-20 phr of a mixture of C5 aliphatic hydrocarbon resin and a coumarone indene resin [0022, 0050, 0049]. 
Miyazaki does not teach a mixture of C5 aliphatic hydrocarbon resin and coumarone indene resin is greater than 20 phr.
However, case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Miyazaki does not explicitly teach the individual amount of each resin.
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Claim 9: “up to 20” includes zero.
Claim 12: examples 2 and 6 show the processing oil is an option for the composition. Miyazaki further discloses the use of phosphoric ester plasticizer improves air barrier and crack resistance [0006]. However, phosphorus resource is limited therefore a plasticizer without phosphorus is used. Comparative example 8 of Miyazaki shows excellence tackiness and air barrier properties than certain inventive examples. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use phosphoric ester plasticizer to replace plasticizer oil for better properties when the tire performance is priority and/or phosphorus resource is not a concern.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2015/0360514) Yatsunami et al (US 5,434,212).
Miyazaki teaches the limitation of claim 7, as discussed above.
Miyazaki does not teach the composition is free of plasticizer oil and processing oil.
However, Yatsunami discloses a similar composition and teaches the use of oil lowers the inner pressure retaining property, the use of coumarone-indene resin to replace oil results in a low shrinkage and a high inner pressure retaining property (3:35-45, 2:54-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace oil with coumarone indene resin to give the tire a low shrinkage and a high inner pressure retaining property. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763